UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. Rockefeller Core Taxable Bond Fund Schedule of Investments August 31, 2014 (Unaudited) Principal Amount Value Corporate Bonds - 46.58% Air Freight & Logistics - 2.61% FedEx Corp. 4.900%, 01/15/2034 $ $ Cable & Satellite - 1.65% Comcast Corp. 7.050%, 03/15/2033 Commercial Banking - 9.24% Bank of America NA 5.300%, 03/15/2017 BB&T Corp. 1.600%, 08/15/2017 Wells Fargo & Co. 1.150%, 06/02/2017 Diversified Banks - 6.17% Citigroup, Inc. 4.450%, 01/10/2017 JPMorgan Chase Bank NA 6.000%, 10/01/2017 Drug Retail - 2.98% CVS Health Corp. 1.200%, 12/05/2016 Homebuilding - 1.76% NVR, Inc. 3.950%, 09/15/2022 Industrial Conglomerates - 3.04% General Electric Capital Corp. 6.750%, 03/15/2032 Integrated Telecommunication Services - 2.22% Verizon Communications, Inc. 6.400%, 09/15/2033 Investment Banking & Brokerage - 5.98% Morgan Stanley 6.250%, 08/09/2026 The Goldman Sachs Group, Inc. 6.125%, 02/15/2033 Life Sciences Tools & Services - 2.96% Thermo Fisher Scientific, Inc. 2.250%, 08/15/2016 Regional Banks - 5.91% Fifth Third Bancorp 3.625%, 01/25/2016 KeyCorp 5.100%, 03/24/2021 Restaurants - 2.06% Yum! Brands, Inc. 3.875%, 11/01/2023 Total Corporate Bonds (Cost $33,028,085) Municipal Bonds - 15.26% Kentucky - 1.13% Kentucky State Property & Buldings Commission 4.640%, 11/01/2017 Massachusetts - 1.06% Massachusetts Health & Educational Facilities Authority 5.260%, 10/01/2018 Nevada - 0.75% County of Clark, NV 4.300%, 07/01/2017 New Jersey - 0.34% New Jersey Economic Development Authority 1.802%, 06/15/2017 New York - 8.05% County of Westchester, NY 5.000%, 06/01/2024 Metropolitan Transportation Authority 3.118%, 07/01/2025 New York City Transitional Finance Authority Future Tax Secured Revenue 4.587%, 08/01/2022 5.210%, 08/01/2017 New York State Dormitory Authority 1.317%, 07/01/2016 New York State Housing Finance Agency 5.167%, 09/15/2016 New York State Urban Development Corp. 1.000%, 03/15/2017 Oregon - 2.10% Oregon State Lottery 1.890%, 04/01/2020 Texas - 0.37% City of Houston TX Utility System Revenue 3.228%, 05/15/2022 Utah - 1.46% State of Utah 3.289%, 07/01/2020 TOTAL MUNICIPAL BONDS (Cost $11,056,178) U.S. Government Agency Issue - 6.32% Federal Home Loan Banks 0.750%, 12/30/2016 5.000%, 11/17/2017 Total U.S. Government Agency Issue (Cost $4,603,679) U.S. Government Note/Bond - 20.94% United States Treasury Notes/Bond 0.625%, 07/15/2016 0.875%, 04/30/2017 0.875%, 05/15/2017 5.375%, 02/15/2031 Total U.S. Government Note/Bond (Cost $15,027,500) Mutual Funds - 10.06% Shares Vanguard GNMA Fund Total Mutual Funds (Cost $7,151,779) Money Market Funds - 0.08% Fidelity Institutional Money Market Fund - Government Portfolio, 0.010% (a) Total Money Market Funds (Cost $56,471) Total Investments (Cost $70,923,692) - 99.24% Other Assets in Excess of Liabilities - 0.76% Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2014. The accompanying footnotes are an integral part of this Schedule of Investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the excluse property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments August 31, 2014 (Unaudited) Principal Amount Value Municipal Bonds - 96.63% Alaska - 1.79% Alaska Housing Finance Corp. 5.000%, 06/01/2018 $ $ State of Alaska 5.000%, 04/01/2020 Arizona - 3.37% Arizona State University 4.000%, 07/01/2015 Arizona Water Infrastructure Finance Authority 5.000%, 10/01/2027 City of Phoenix, AZ 5.000%, 07/01/2019 California - 4.33% Los Angeles Unified School District 4.500%, 07/01/2023 San Francisco Bay Area Rapid Transit District 5.000%, 08/01/2026 Colorado - 0.90% City & County of Denver, CO Airport System Revenue 5.000%, 11/15/2017 Connecticut - 4.45% State of Connecticut 4.750%, 12/15/2024 5.000%, 11/01/2023 University of Connecticut 5.000%, 02/15/2024 District of Columbia - 2.64% District of Columbia 5.000%, 12/01/2023 5.000%, 06/01/2023 Florida - 5.09% Hillsborough County School Board 5.000%, 07/01/2024 Orlando Utilities Commission 3.000%, 10/01/2018 State of Florida 4.750%, 06/01/2026 5.000%, 06/01/2024 5.000%, 07/01/2024 State of Florida Lottery Revenue 5.000%, 07/01/2025 Georgia - 1.33% City of Atlanta Department of Aviation 5.000%, 01/01/2019 Kentucky - 4.12% Kentucky State Property & Building Commission 5.000%, 11/01/2022 5.000%, 11/01/2021 5.000%, 11/01/2019 Kentucky Turnpike Authority 5.000%, 07/01/2015 Louisville & Jefferson County Metropolitan Sewer District 5.000%, 05/15/2021 Massachusetts - 0.50% City of Boston, MA 4.000%, 03/01/2028 Nevada - 6.70% County of Clark, NV 5.000%, 06/01/2027 5.000%, 06/01/2026 5.000%, 06/01/2025 Las Vegas Valley Water District 5.000%, 06/01/2021 State of Nevada 5.000%, 12/01/2026 New Jersey - 1.28% County of Essex, NJ 4.000%, 05/01/2019 New Mexico - 4.03% State of New Mexico Severance Tax Permanent Fund 4.000%, 07/01/2023 New York - 21.68% City of New York, NY 5.000%, 08/01/2026 5.000%, 04/01/2017 5.250%, 09/01/2022 Metropolitan Transportation Authority 5.000%, 11/15/2024 5.000%, 11/15/2027 New York City Water & Sewer System 5.750%, 06/15/2025 New York Local Government Assistance Corp. 5.000%, 04/01/2019 New York State Dormitory Authority 5.250%, 02/15/2022 New York State Thruway Authority 5.000%, 03/15/2020 5.000%, 03/15/2020 New York State Urban Development Corp 5.000%, 12/15/2023 Port Authority of New York & New Jersey 5.000%, 12/01/2017 5.000%, 07/15/2021 Tobacco Settlement Financing Corporation 5.000%, 06/01/2022 Triborough Bridge & Tunnel Authority 5.000%, 11/15/2018 Ohio - 1.76% Ohio Higher Educational Facility Commission 5.000%, 01/01/2018 5.000%, 01/01/2026 State of Ohio 5.000%, 01/01/2020 Oregon - 0.43% City of Portland, OR Sewer System Revenue 5.000%, 08/01/2018 Pennsylvania - 6.71% Commonwealth of Pennsylvania 5.000%, 06/01/2019 5.000%, 03/15/2025 5.000%, 11/01/2020 Pennsylvania Economic Development Financing Authority 5.000%, 07/01/2022 5.000%, 07/01/2020 Pennsylvania Housing Finance Agency Revenue 4.375%, 10/01/2022 Southeastern Pennsylvania Transportation Authority 5.000%, 03/01/2026 Tennessee - 1.00% County of Shelby, TN 5.000%, 04/01/2019 Texas - 9.83% Arlington Independent School District 4.000%, 02/15/2019 City of Garland, TX 5.000%, 02/15/2028 City of San Antonio, TX 5.000%, 08/01/2022 City Public Service Board of San Antonio, TX 5.250%, 02/01/2024 Dallas Fort Worth International Airport 5.000%, 11/01/2026 Dallas Independent School District 6.250%, 02/15/2024 North East Independent School District 5.000%, 08/01/2026 Northwest Independent School District 5.000%, 02/15/2026 State of Texas 5.000%, 10/01/2023 Texas State University System Revenue 5.000%, 03/15/2021 Texas Transportation Commission State Highway Fund 5.000%, 04/01/2019 Virginia - 4.98% Virginia College Building Authority 4.500%, 09/01/2026 5.000%, 02/01/2027 Virginia Housing Development Authority 1.500%, 07/01/2019 Virginia Public School Authority 5.000%, 01/15/2019 Washington - 5.88% City of Seattle, WA Municipal Light & Power Revenue 5.000%, 02/01/2022 City of Seattle, WA Water System Revenue 5.000%, 02/01/2021 County of King, WA Sewer Revenue 5.000%, 01/01/2023 State of Washington 5.000%, 02/01/2027 5.000%, 01/01/2026 Wisconsin - 3.83% State of Wisconsin 5.000%, 05/01/2026 Wisconsin Department of Transportation 5.000%, 07/01/2026 Total Municipal Bonds (Cost $58,605,313) Money Market Funds - 8.13% Shares Fidelity Institutional Money Market Funds - Tax-Exempt Portfolio, 0.010% (a) Total Money Market Funds (Cost $4,974,297) Total Investments (Cost $63,579,610) - 104.76% Liabilities in Excess of Other Assets - (4.76)% ) Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2014. Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments August 31, 2014 (Unaudited) Principal Amount Value Municipal Bonds - 97.72% Nevada - 3.71% County of Clark, NV 5.000%, 06/01/2026 $ $ State of Nevada 5.000%, 12/01/2026 New York - 87.63% Arlington Central School District 5.000%, 05/15/2022 Battery Park City Authority 5.000%, 11/01/2017 Briarcliff Manor Union Free School District 5.000%, 11/15/2017 City of New York, NY 5.000%, 08/01/2022 5.250%, 09/01/2021 County of Schenectadv, NY 4.000%, 04/15/2018 County of Westchester, NY 3.000%, 06/01/2016 4.000%, 07/01/2022 4.000%, 07/01/2022 East Hampton Union Free School District 4.250%, 06/15/2027 Erie County Fiscal Stability Authority 5.000%, 12/01/2024 5.000%, 07/01/2017 5.000%, 05/15/2021 Hendrick Hudson Central School District 2.000%, 04/15/2015 Memorial Sloan-Kettering Cancer Center 4.000%, 07/01/2017 Metropolitan Transportation Authority 5.000%, 11/15/2027 5.000%, 11/15/2025 5.000%, 11/15/2028 5.000%, 11/15/2026 5.000%, 11/15/2019 Nassau County Interim Finance Authority 5.000%, 11/15/2022 5.000%, 11/15/2019 New York City Transitional Finance Authority Building Aid Revenue 5.000%, 01/15/2022 5.000%, 01/15/2021 5.000%, 07/15/2024 5.000%, 01/15/2023 New York City Transitional Finance Authority Future Tax Secured Revenue 5.000%, 05/01/2023 New York City Trust of Cultural Resources 4.000%, 08/01/2017 5.000%, 04/01/2026 New York City Water & Sewer System 5.000%, 06/15/2027 5.750%, 06/15/2025 New York Local Government Assistance Corp. 5.000%, 04/01/2017 5.000%, 04/01/2017 5.000%, 04/01/2020 New York Mortgage Agency 2.100%, 04/01/2020 New York State Dormitory Authority 4.000%, 07/01/2024 4.500%, 03/15/2015 5.000%, 10/01/2022 5.000%, 10/01/2018 5.000%, 08/15/2024 5.000%, 03/15/2028 5.000%, 03/15/2023 5.000%, 07/01/2026 5.000%, 07/01/2020 New York State Environmental Facilities Corp. 5.000%, 06/15/2021 5.000%, 05/15/2019 5.500%, 06/15/2015 New York State Thruway Authority 5.000%, 04/01/2015 5.000%, 04/01/2016 5.000%, 01/01/2022 5.000%, 04/01/2018 New York State Urban Development Corp. 5.000%, 01/01/2026 5.250%, 01/01/2021 5.250%, 01/01/2022 Ossining Union Free School District 2.250%, 09/01/2017 Port Authority of New York & New Jersey 5.000%, 07/15/2023 5.000%, 12/01/2017 5.000%, 07/15/2024 5.000%, 11/15/2026 Sales Tax Asset Receivable Corp. 5.000%, 10/15/2026 Scarsdale Union Free School District 4.000%, 08/01/2018 Suffolk County Water Authority 4.000%, 06/01/2024 5.000%, 06/01/2023 The New York Power Authority 5.000%, 11/15/2020 5.000%, 11/15/2017 Tobacco Settlement Financing Corp. 5.000%, 06/01/2022 Town of Brookhaven, NY 4.000%, 05/01/2021 Town of East Hampton, NY 5.000%, 03/01/2018 Town of Huntington, NY 4.000%, 11/15/2017 Town of North Hempstead, NY 5.000%, 02/01/2018 Triborough Bridge & Tunnel Authority 5.000%, 11/15/2024 Village of Bronxville, NY 4.000%, 06/01/2017 Ohio - 1.10% Ohio Higher Educational Facility Commission 5.000%, 01/01/2026 Pennsylvania - 1.52% Southeastern Pennsylvania Transportation Authority 5.000%, 03/01/2026 Texas - 1.52% Dallas Fort Worth International Airport 5.000%, 11/01/2026 Virginia - 1.50% Virginia College Building Authority 5.000%, 02/01/2027 Washington - 0.74% County of King, WA Sewer Revenue 5.000%, 01/01/2023 Total Municipal Bonds (Cost $36,922,661) Money Market Funds - 11.84% Shares Fidelity Institutional Money Market Funds - Tax-Exempt Portfolio, 0.010% (a) Total Money Market Funds (Cost $4,510,903) Total Investments (Cost $41,433,564) - 109.56% Liabilities in Excess of Other Assets - (9.56)% ) Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at August 31, 2014. The cost basis of investments for federal income tax purposes at August 31, 2014 was as follows*: Core Taxable Bond Fund Intermediate Tax Exempt National Bond Fund Intermediate Tax Exempt New York Bond Fund Cost of investments $ $ $ Gross unrealized appreciation - Investments Gross unrealized depreciation - Investments ) ) ) Net unrealized appreciation $ $ $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.Tax adjustments will be made as part of the Fund's first annual report, which will be dated November 30, 2014. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Each of the Rockefeller Funds (the “Funds”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Core Taxable Bond Fund is to provide current income consistent with the preservation of capital.The investment objective of the Intermediate Tax Exempt National Bond Fund is to generate current income that is exempt from federal personal income tax consistent with the preservation of capital.The investment objective of the Intermediate Tax Exempt New York Bond Fund is to generate current income that is exempt from federal, New York State and New York City personal income tax consistent with the preservation of capital.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Funds became effective and commenced operations on December 26, 2013.Costs incurred by the Funds in connection with the organization, registration and the initial public offering of shares were paid by Rockefeller & Co., Inc. (the “Adviser”), the Funds' investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When a security is listed on more than one exchange, the Funds will use the price on the exchange that the Funds generally consider to be the principal exchange on which the securities are traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments, including municipal bonds, are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Municipal bonds are priced by a Pricing Service.The fair value of municipal bonds is generally evaluated in a manner similar to asset-based securities.A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity.Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Mortgage- and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal.These securities are also normally valued by pricing service providers that use broker-dealer quotations or valuation estimates from their internal pricing models.The pricing models for these securities usually consider tranche-level attributes, estimated cash flows and market-based yield spreads for each tranche, current market data and incorporate deal collateral performance, as available.Mortgage- and asset backed securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. U.S. Government Notes/Bonds are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers and reference data.Certain securities are valued principally using dealer quotations.U.S. Government Notes/Bonds are typically categorized in Level 2 of the fair value hierarchy. U.S. Government Agency Issues are comprised of two main categories consisting of agency issued debt and mortgage pass-throughs.Agency issued debt securities are generally valued in a manner similar to U.S. Government Issues.Mortgage pass-throughs include to-be-announced ("TBA") securities and mortgage pass-through certificates.TBA securities and mortgage pass-throughs are generally valued using dealer quotations.These securities are typically categorized in Level 2 of the fair value hierarchy. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' investments carried at fair value as of August 31, 2014. Core Taxable Bond Fund Level 1 Level 2 Level 3 Total Assets: Fixed Income Securities: Corporate Bonds $
